DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show barrier comprising an oxide of manganese disposed on  first and second outer opposing sidewall surfaces of the interconnects in the final structure(as described in claim 21; Examiner notes that fig.12 and fig. 13(final structure) only show the oxide of manganese on the outer bottom surface of the interconnects that are near the air gaps); and barriers comprising  an oxide of manganese further disposed on top surfaces of the respective first, second, and third interconnects(as described in claims 33 & 45) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24, 25,27, 31,32,34,36,37,39,43,44,46, & 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US Pub no. 2016/0093566 A1) in view Gates (US Patent 9,349,687 B1).
Regarding claim 21, Ting et al discloses a device (100)comprising: a first dielectric layer(202); a first interconnect(224), a second interconnect(214), and a third interconnect  (204)extending parallel to each other in a first direction in a same metallization layer(210)[0027][0030] fig. 1,  the first interconnect(224), the second
interconnect(214), and the third interconnect(204) each comprising a metallic interconnect material disposed in a liner(902 (216,226,206)[0031-0033][0051], wherein the first interconnect (224), the second interconnect(214), and the third interconnect (204)each have a barrier (402/(218,228,208)comprising an oxide of manganese 
Ting et al teaches an air gap (215) and the semiconductor device 100 could accommodate any number of air gaps[0036] but fails to teach wherein each of the first, second, and third interconnects are disposed on a first, a second, and a third portion of the first dielectric layer, respectively, wherein the second interconnect is disposed between, and adjacent to, each of the first interconnect and the third interconnect; and first and a second air gap on opposite sides of the first interconnect in a second direction perpendicular to the first direction, each extending in the first direction, the second air gap located between the first interconnect and the second interconnect; and a fourth and a fifth portion of the first dielectric layer on opposite sides of the third interconnect in the second direction, each without an air gap and each extending in the first direction, the fourth portion of the first dielectric layer between the second interconnect and the third interconnect.
However, in the same endeavor, Gates et al teaches(fig. 9) wherein each of a first, second, and third interconnects(40) are disposed on a first, a second, and a third portion of a first dielectric layer(30), respectively, wherein the second interconnect is disposed between, and adjacent to, each of the first interconnect and the third interconnect; and first and a second air gap(90) on opposite sides of the first interconnect(40) in a second direction perpendicular to the first direction, each extending in the first direction, the second air gap (90)located between the first interconnect and the second interconnect(90) fig. 9; and a fourth and a fifth portion of 
Regarding claim 24, Gates et al discloses wherein the first and second air gaps(90) each comprise tapered sides(fig. 9).
Regarding claim 25, Gates et al discloses wherein the first and second air gaps(90) each further comprise a pointed top(fig. 9).
Regarding claim 27, Ting et al discloses wherein the liner ((226/206-902)comprises tantalum [0031][0033][0051].
Regarding claim 31, Ting et al discloses all the claim limitations of claim 34 but fails to teach wherein the first interconnect and the second interconnect each further comprise a conductive cap.
However, Gates et al discloses wherein a first interconnect and a second interconnect (40) each further comprise a conductive cap (46) .It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ting et al with the teachings of Gates et al to provide a high affinity for oxygen.
Regarding claim 32, Gates et al discloses wherein the conductive cap(46) comprises at least one of cobalt or ruthenium (col. 4, lines 46-47).

Regarding claim 34, Ting et al discloses a device comprising: a first dielectric layer (202); and a first interconnect (224)and a non-adjacent second interconnect (204)extending parallel to each other in a first direction in a same metallization layer (210)[0027][0030], the first interconnect(224) and the second interconnect (204) each comprising a metallic interconnect material [0034]disposed in a liner((226/206-902)[0031][0033][0051]; wherein each of the first and second interconnects (224 & 204)are disposed on a first and a second portion of the first dielectric layer(left and right regions-202), respectively, and wherein the first interconnect and the second interconnect each have a barrier (228/208-402)[0033][0044]comprising and oxide of manganese disposed on respective (i) outer bottom surfaces of the interconnects and (ii) first and second outer opposing sidewall surfaces of the interconnects(fig. 1); a third and a fourth portion of the first dielectric layer(202- left and right side of 204) on opposite sides of the second interconnect(204) in the second direction, each without an air gap and each extending in the first direction(fig. 1).
Ting et al teaches an air gap (215) and the semiconductor device 100 could accommodate any number of air gaps[0036]  but fails to teach a first and a second air gap on opposite sides of the first interconnect in a second direction perpendicular to the first direction, each extending in the first direction and a second dielectric layer bordering an upper portion of each of the first and the second air gaps.  
However, in the same endeavor, Gates et al teaches(fig. 9) a first and a second air gap(90) on opposite sides of a first interconnect(40) in a second direction perpendicular to the first direction(fig. 9), each extending in the first direction and a 
Regarding claim 36, Gates et al discloses wherein the first and second air gaps(90) each comprise tapered sides(fig. 9).
Regarding claim 37, Gates et al discloses wherein the first and second air gaps(90) each further comprise a pointed top(fig. 9).
Regarding claim 39, Ting et al discloses wherein the liner ((226/206-902)comprises tantalum [0031][0033][0051].
Regarding claim 43, Ting et al discloses all the claim limitations of claim 34 but fails to teach wherein the first interconnect and the second interconnect each further comprise a conductive cap.
However, Gates et al discloses wherein a first interconnect and a second interconnect (40) each further comprise a conductive cap (46) .It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ting et al with the teachings of Gates et al to provide a high affinity for oxygen.
Regarding claim 44, Gates et al discloses wherein the conductive cap(46) comprises at least one of cobalt or ruthenium (col. 4, lines 46-47).



Regarding claim 48, Ting et al discloses  wherein the device further comprises a conformal dielectric capping material (260) surrounding three sides of the first and the second air gaps[0036][[0066].

Claims 28,29, 40 & 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US Pub no. 2016/0093566 A1) in view Gates (US Patent 9,349,687 B1)  as applied to claim 21 and claim 34, and further in view of Nam (US Pub no. 2014/0342551 A1)
Regarding claim 28, Ting et al as modified by Gates et al discloses all the claim limitations of claim 21 but fails to teach wherein the liner comprises cobalt.
However, Nam et al discloses a liner (180)comprising cobalt[0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify  the invention of Ting et al & Gates et al with teachings of Nam et al. since the  claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Regarding claim 29, Ting et al as modified by Gates et al discloses all the claim limitations of claim 21 but fails to teach wherein the liner comprises ruthenium.

Regarding claim 40, Ting et al as modified by Gates et al discloses all the claim limitations of claim 34 but fails to teach wherein the liner comprises cobalt.
However, Nam et al discloses a liner (180)comprising cobalt[0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify  the invention of Ting et al & Gates et al with teachings of Nam et al. since the  claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Regarding claim 41, Ting et al as modified by Gates et al discloses all the claim limitations of claim 34 but fails to teach wherein the liner comprises ruthenium.
However, Nam et al discloses a liner (180)comprising ruthenium[0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify  the invention of Ting et al & Gates et al with teachings of Nam et al. since the  claim would have been obvious because the substitution of one 
Claims 30 & 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US Pub no. 2016/0093566 A1) in view Gates (US Patent 9,349,687 B1)  as applied to claim 21 and claim 34, and further in view of Chi ( US Pub no. 2015/0311151 A1).
Regarding claim 30, Ting et al as modified by Gates et al discloses all the claim limitations of claim 21 but fails to teach wherein the first dielectric layer comprises an ultra-low-k material.
However, in the same endeavor, Chi et al discloses a dielectric layer comprises an ultra-low-k material[0013]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Ting et al & Gates et al with the teachings of Chi et al. since the  claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Regarding claim 42, Ting et al as modified by Gates et al discloses all the claim limitations of claim 34 but fails to teach wherein the first dielectric layer comprises an ultra-low-k material.

Allowable Subject Matter
Claims 33, 45, & 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 24, 25, 27-34,36,37, & 39-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813